Citation Nr: 0332167	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-03 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation for the left 
glenohumeral joint with degenerative joint disease, 
tendonitis, and ankylosis, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1957 to 
August 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO increased an evaluation for left 
glenohumeral joint with degenerative joint disease and 
tendonitis from 20 percent to 30 percent disabling from 
February 29, 2000.  The RO awarded a temporary total 
disability evaluation based upon convalescence from September 
20, 2000 to October 31, 2000.  The veteran has not appealed 
the effective dates of these evaluations.  The agency of 
original jurisdiction, in a supplemental statement of the 
case, recharacterized the disorder to include ankylosis.  
Although this recharacterization should have been done in a 
rating decision, this error is harmless and not prejudicial 
to the veteran.


FINDING OF FACT

Left glenohumeral joint with degenerative joint disease, 
tendonitis, and ankylosis is characterized by no more than 
intermediate ankylosis between favorable and unfavorable 
ankylosis of scapulohumeral articulation.


CONCLUSION OF LAW

Left glenohumeral joint with degenerative joint disease, 
tendonitis, and ankylosis is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5202 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the February 2002 statement of the case, the RO provided the 
veteran with the text of the rating criteria for Diagnostic 
Codes 5200, 5201, 5202, and 5203, pertaining to 
scapulohumeral articulation, limitation of motion of the arm, 
other impairment of the humerus, and impairment of the 
clavicle or scapula.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the February 2001 VCAA letter, the RO stated that 
it would make reasonable efforts to help the veteran obtain 
records relevant to his claim.  The RO stressed that it was 
ultimately the veteran's responsibility for giving the RO the 
information or evidence to support his claim.  Under a 
heading entitled "What Do You Need to Complete Your Claim," 
the RO stated that the veteran should submit dates and places 
of treatment at a military facility or VA facility since 
discharge, and reports from private physicians, if any, who 
had treated him since discharge.  Under a heading entitled 
"What Evidence Will VA Request," the RO stated that it 
would obtain treatment reports from military or VA 
facilities, and that it was VA's responsibility to develop 
all relevant evidence in the custody of a federal department 
or agency, including VA medical records, Social Security 
Administration records, or evidence from other federal 
agencies, if the veteran notified the RO that those records 
exist.  The RO also stated that it was VA's responsibility to 
develop for private records and lay or other evidence, and to 
provide an examination or obtain a medical opinion if 
necessary for the veteran's claim.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the VA treatment records 
identified by the veteran.  He has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.


II.  Factual Background

Service connection for recurrent dislocation of the left 
glenohumeral joint was established in a 1961 rating decision.  
A 20 percent disability evaluation was assigned.  In 
September 1996, the disorder was rated under Diagnostic Codes 
5010 and 5202.  In July 2000, the disorder was classified as 
recurrent dislocation of the left glenohumeral joint with 
degenerative joint disease.  The 20 percent disability 
evaluation was continued.  In February 2002, the disorder was 
reclassified as left glenohumeral joint with degenerative 
joint disease and tendonitis and a 30 percent disability 
evaluation was assigned under Diagnostic Code 5201.  The 
Decision Review Officer reclassified the disorder to include 
ankylosis.  The 30 percent disability evaluation was 
continued.

In an April 2000 VA examination report, the veteran stated 
that his left shoulder locked up with quick movement, and 
that he had loss of range of motion and 7 out of 10 severity 
constant pain involving his entire joint, with radiation to 
the left scapula.  At times the pain radiated down through 
the left axilla and into the left flank.  For the prior three 
to four weeks he had intermittent burning of the left second 
digit.  His pain was worse when he drove longer than 15 to 20 
minutes, when he rested his left arm on top of a desktop for 
15 minutes, when he attempted to fish, and when he slept on 
his left side.  He reported that it was very difficult for 
him to dress because of the pain and loss of range of motion, 
and that the pain was relieved by sitting in a hot tub, 
taking Tylenol with codeine, and using a TENS unit.  He 
stated that he was no longer able to reach beyond the level 
of his shoulder and had to give up obtaining firewood.  He 
moved from a house to an apartment because of his inability 
to perform the necessary chores.  He was unable to continue 
his work as an automotive mechanic.

The examiner noted that the veteran sat slightly leaning with 
his torso to the right, elevating his left shoulder.  He gave 
excellent effort and exhibited pain behavior at the maximum 
of his range of motion testing and with motor testing.  Motor 
strength was 5 out of 5 with pain elicited with left shoulder 
testing.  Deep tendon reflexes of the biceps was 2+, brachial 
radialis trace.  Abduction was to 46 degrees, limited by 
pain.  Flexion was to 92 degrees, limited by pain.  Extension 
was to 23 degrees on the left, limited by pain.  There was a 
nontender, nonadherent surgical scar.  There was no muscle 
wasting.  A July 1999 x-ray of the left shoulder showed 
moderate degenerative changes of the glenohumeral joint, with 
periarticular osteophytes, as well as some joint space 
narrowing.  There was calcification of the supraspinatus 
tendon, with a small lucent area with a sclerotic rim, and an 
adjacent dense area in the cortex, suggesting a prior old 
injury along the lateral border of the proximal humeral 
metaphysic.  The impression was moderate degenerative changes 
of the glenohumeral joint, calcific supraspinatus tendonitis.  

The examiner noted that a May 2000 MRI of the left shoulder 
showed advanced arthritic change.  The glenoid, humeral head 
and cartilaginous structures appeared to be thinned.  There 
was osteophytosis about the inferior medial aspect of the 
humeral head.  Superolaterally there was irregular erosion of 
the humerus.  There were small subchondral cyst-like 
structures.  The rotator cuff was quite thinned and there was 
hypertrophy of the acromioclavicular joint perhaps leading to 
an impingement upon the rotator cuff and subsequent thinning.  
In addition, there was increased signal in the supraspinatus 
tendon and there was fluid in the subdeltoid bursa suggesting 
there was perhaps a tear of the rotator cuff.  The impression 
was chronic degenerative changes and cartilaginous thinning 
and also probably an impingement with degenerative changes of 
the rotator cuff with potential tear.  The final diagnosis 
was traumatic arthritis with impingement and probably rotator 
cuff tear, calcific supraspinatus tendonitis.

In a September 2000 post-operative report, the examiner noted 
that the veteran underwent a subacromial decompression of the 
left shoulder.  Upon examination under anesthesia, the 
veteran had limited passive abduction to around 100 degrees; 
he had passively about 60 degrees of internal rotation and 
about 50 degrees of external rotation.  The examiner noted 
that there was no evidence of a defect of the rotator cuff.  
The postoperative diagnosis was tendonitis of the rotator 
cuff on the left side and degenerative joint disease.  

In an October 2000 statement, the veteran asserted that his 
condition had worsened to the point that surgery was 
required.

An October 2000 VA outpatient treatment report noted that the 
veteran was two weeks status post left shoulder 
acromioplasty, which was still sore but getting much better 
by the day.  Upon objective examination, the wound looked 
good with no signs of infection.  There was still limited 
range of motion.  The plan was to start passive range of 
motion exercises only and pendulum swings.

A November 2000 VA outpatient treatment report noted that the 
veteran still had some lingering pain which was diffuse.  The 
veteran also had degenerative joint disease of the left 
shoulder, which was largely responsible for the decreased 
range of motion and ongoing pain.  

A December 2000 VA outpatient treatment report noted that the 
veteran still had some lingering discomfort about the 
shoulder, and range of motion was a bit better.  The examiner 
noted that it would never be normal because of the 
degenerative joint disease in the shoulder joint itself.  The 
examiner also noted some degenerative changes at the 
acromioclavicular joint which persisted.

In a February 2001 VA outpatient treatment report, the 
veteran complained of continued pain in the shoulder, grade 7 
to 8.  The assessment was left shoulder impingement and 
degenerative joint disease, status post left shoulder 
acromioplasty.

In an April 2001 VA outpatient treatment report, the veteran 
complained that he still had pain, and that about two months 
prior he rolled onto his left shoulder in bed and felt a 
snap, which was painful.  He had a depression in the muscle.  
The examiner noted that there was a defect at the 
anterolateral aspect of the acromion, and that he had about 
70 degrees of flexion and 70 degrees of abduction, with some 
weakness with external rotation.  There was positive 
impingement.  The examiner suspected that the veteran had 
avulsed the deltoid from the acromion and stated that he 
would like to rule out a cuff tear, as the veteran did not 
have one at the time of surgery.  The examiner noted that the 
entire shoulder condition started after the episode in bed.

A May 2001 VA outpatient treatment report noted that the 
veteran had an MRI that day and that the rotator cuff was 
intact.  There were still some signal changes and signs of 
persistent impingement, worse than before.  He had torn off 
some of his deltoid insertion which explained the soft tissue 
mass anteriorly.  There was good strength in the cuff, but he 
still had some impingement signs.  The examiner noted that 
the veteran needed to work on range of motion.

In a June 2001 statement, the veteran asserted that in 1974 a 
private surgeon operated on and wired his shoulder, and that 
in September 2000 the VA Hospital in Spokane repaired his 
shoulder again.  He stated that he was having so much pain 
that he went back and that after tests and an MRI it was 
found that the muscles on the top of his shoulder had torn 
loose.  He stated that this caused excruciating pain and 
decreased use of his arm.

An August 2001 VA outpatient treatment report noted that the 
veteran still had pain but was dealing with it.  He still had 
limited range of motion, but was not anxious to have another 
surgery.  The examiner noted that the veteran still had the 
deformity of the ruptured anterior deltoid and limited 
abduction; the assessment was status post multiple shoulder 
surgeries with muscle spasms and adhesions.

A January 2002 VA outpatient treatment report noted that the 
veteran's main problem was his left shoulder, and that he had 
more pain since surgery.  There was pain to palpation of the 
left shoulder.  The assessment was status post left shoulder 
acromioplasty, left shoulder impingement and degenerative 
joint disease.

In a February 2002 VA outpatient treatment report, the 
veteran reported constant pain at a 5 out of 10.  The pain 
would be aggravated during the course of the day related to 
the activities of daily living, leading to pain at an 8 out 
of 10.  The veteran experienced about three breakthrough 
episodes per day related to activities of daily living.  The 
pain was in the left shoulder and the muscles in the left 
side of the neck.  The breakthrough pain would resolve to an 
acceptable range of 5 out of 10 after about 30 to 45 minutes 
after taking codeine and cyclobenzaprine.  Aggravating 
factors included sitting in one position for a long period, 
increased physical activity, lifting small objects, and lying 
on the left shoulder.  The assessment was chronic left 
shoulder pain and degenerative joint disease.  Current 
medications provided inadequate pain relief with limited 
beneficial impact on activities of daily living and quality 
of life.  The veteran stated that he would like his pain to 
be treated more aggressively as it significantly impaired his 
quality of life, and that he was willing to take the risk 
associated with chronic use of opioids medications.  

In a March 2002 statement, the veteran asserted that he had 
constant pain in his left shoulder, and that sometimes the 
pain would be so bad that it would shoots towards his heart.  
He stated that the muscles had torn loose in his shoulder and 
that apparently no additional surgery would correct this 
condition.

In a May 2002 VA outpatient treatment report, the veteran 
complained of chronic left shoulder pain, with the pain being 
a 5 to 6 out of 10.

In a November 2002 VA examination report, the veteran 
reported having increasing recurrent dislocation of the left 
glenohumeral joint with degenerative joint disease and 
tendonitis.  He reported that the shoulder hurt all the time.  
The examiner noted that there was functional impairment in 
that the veteran had permanent loss of movement of the 
shoulder.  The examiner noted that the dominant hand was the 
right hand.  The examiner also noted that there were two 
large incisions anteriorly on the left shoulder in circular 
fashion, 10 centimeters in length longitudinally and another 
healed incision, more anteriorly 8 centimeters parallel to 
the old incision.  Flexion was to 90 degrees, abduction was 
to 60 degrees, external rotation was to 30 degrees, and 
internal rotation was to 40 degrees.  The examiner stated 
that range of motion of the left shoulder was affected by 
pain, weakness, lack of endurance, "intolerance" and 
incoordination.  Range of motion of the left shoulder was not 
additionally affected by fatigue.  Ankylosis was present on 
the left.  

The examiner entered an assessment of degenerative arthritis 
and tendonitis of the left shoulder with frozen shoulder and 
ankylosis, status post multiple surgeries for recurrent 
dislocation, left glenohumeral joint, with a subjective 
factor of pain and an objective factor of decreased range of 
motion and left shoulder scars.  In an addendum, the examiner 
noted that the flexion was unfavorable, and that the 
abduction, external rotation, and internal rotation were 
favorable.


III.  Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  

Under Diagnostic Code 5200, for the nondominant side, 
ankylosis of scapulohumeral articulation, when favorable, 
with abduction to 60 degrees and ability to reach mouth and 
head, warrants a 20 percent disability rating; intermediate 
between favorable and unfavorable warrants a 30 percent 
disability rating, and unfavorable, with abduction limited to 
25 degrees from the side warrants a 40 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (2003).

Under Diagnostic Code 5201, for the nondominant side, 
limitation of motion of the arm at shoulder level warrants a 
20 percent disability evaluation, limitation of motion of the 
arm midway between side and shoulder level warrants a 20 
percent disability evaluation, and limitation of motion of 
the arm to 25 degrees from the side warrants a 30 percent 
disability evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2003).

Under Diagnostic Code 5202, for the nondominant side, 
malunion of the humerus with moderate or marked deformity 
warrants a 20 percent disability rating, recurrent 
dislocation of the humerus at the scapulohumeral joint with 
infrequent episodes, and guarding of movement only at 
shoulder level, warrants a 20 percent disability rating, 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent disability rating, fibrous 
union of the humerus warrants a 40 percent disability rating, 
nonunion of the humerus (false flail joint) warrants a 50 
percent disability rating, and loss of the head of the 
humerus (flail shoulder) warrants a 70 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2003).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


IV.  Analysis

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for left 
glenohumeral joint with degenerative joint disease, 
tendonitis, and ankylosis.

The veteran currently has a 30 percent disability evaluation 
for left glenohumeral joint with degenerative joint disease, 
tendonitis, and ankylosis.  In order to warrant a 40 percent 
disability evaluation, the next higher evaluation for the 
nondominant side, there must be scapulohumeral articulation, 
ankylosis of, unfavorable, abduction limited to 25 degrees 
from the side under Diagnostic Code 5200, or there must be 
fibrous union of the humerus under Diagnostic Code 5202.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2003).  
Further, disability evaluations are based on functional 
impairment, which may be due to limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).   In the April 2000 VA examination report, 
abduction was to 46 degrees, limited by pain.  In the 
September 2000 post-operative report, passive abduction was 
to around 100 degrees.  In the April 2001 VA outpatient 
treatment report, abduction was to 70 degrees.  In the 
November 2002 VA examination report, abduction was to 60 
degrees, which the examiner noted was favorable.  

The foregoing shows that the veteran does not meet the 
criteria for an increased evaluation for left glenohumeral 
joint with degenerative joint disease, tendonitis, and 
ankylosis.  Abduction was not limited to 25 degrees from the 
side; rather, the minimum abduction was to 46 degrees.  
Evidence of fibrous union of the humerus is not indicated in 
the May 2000 MRI report of the left shoulder or in the 
September 2000 post-operative report of a subacromial 
decompression of the left shoulder.  The veteran consistently 
reported pain on movement, from a 5 out of 10 to an 8 out of 
10, that he was in constant pain from his left shoulder 
condition, and that his activities of daily life were 
impaired by this pain.  This functional impairment is already 
included in the current 30 percent disability evaluation.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It must be noted that the court has limited 
the DeLuca factors to limitation of motion codes.  The 
appellant is already receiving the maximum evaluation for 
limitation of motion, which is 30 percent under Diagnostic 
Code 5201.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Although the veteran has asserted that his left glenohumeral 
joint with degenerative joint disease, tendonitis, and 
ankylosis has worsened, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinksi, 2 
Vet. App. 492, 494 (1992).  Whether there is a fibrous union 
of the humerus is a matter of medical diagnosis.  The Board 
acknowledges that the veteran is competent to say that his 
activities of daily living are curtailed by his shoulder 
condition, that it has significantly impaired his quality of 
life, and that he has had decreased range of motion in his 
left arm.  In fact, the evidence supports his reports of 
pain, limitation of motion, and functional impairment.  
However, the Board finds the evidence of the medical reports, 
which document the actual abduction of the left arm to no 
less than 46 degrees, more probative of the veteran's range 
of motion and of the severity of his left shoulder 
disability.  The Board also notes that the VA examiner 
determined that there was unfavorable ankylosis at 90 degrees 
flexion.  The rating schedule is not based on the level of 
ankylosis at flexion.  As such, the Board need not remand for 
an explanation of how there is ankylosis at 90 degrees yet 
motion from zero to 90 degrees of flexion.  

The Board notes that in the April 2000 VA examination report 
the examiner noted a nontender, nonadherent surgical scar, 
and in the November 2002 VA examination report the examiner 
indicated the presence of two scars on the left shoulder.  
There is no evidence that these scars were unhealed, tender 
or unstable.  Therefore a separate evaluation for a scar is 
not warranted.  In addition, there is no indication of 
dislocations at any time during the appeal period.  
therefore, consideration of the criteria governing 
dislocations does not assist the veteran.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for left glenohumeral joint with 
degenerative joint disease, tendonitis, and ankylosis, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.

Finally, review of the record reveals that the RO has 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The RO, in the July 2000 rating decision, found 
that the evidence did not show that this case presented such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.


ORDER

Entitlement to an increased evaluation for left glenohumeral 
joint with degenerative joint disease, tendonitis, and 
ankylosis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



